16 A.3d 501 (2011)
In the Interest of D.S., a Minor.
No. 335 WAL 2010.
Supreme Court of Pennsylvania.
March 30, 2011.

ORDER
PER CURIAM.
AND NOW, this 30th day of March 2011, the Petition for Allowance of Appeal is GRANTED. The issue, as stated by Petitioner, is:
Did the Superior Court abuse its discretion when it upheld Petitioner's adjudication of delinquency for having violated 18 Pa.C.S. § 4914's ban on lying to police officers about identity, notwithstanding the lack of proof that the plainclothes police officers identified themselves as police and announced that they were conducting an official investigation, based on the conclusion that the proof of either element was unnecessary when the detainee knows he is dealing with the police and that they are conducting an official investigation?
Madame Justice ORIE MELVIN did not participate in the consideration or decision of this matter.